Citation Nr: 0023733	
Decision Date: 09/07/00    Archive Date: 09/12/00

DOCKET NO.  98-06 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased initial rating for 
gastroenteritis, currently rated as 10 percent disabling.  

2.  Entitlement to an increased initial rating for tinnitus, 
currently rated as 10 percent disabling.  

3.  Entitlement to service connection for a disability 
characterized by chronic fatigue.  

4.  Entitlement to service connection for a disability 
characterized by fibrocysts of the breasts.  

5.  Entitlement to a compensable initial rating for tinea 
pedis.  

6.  Entitlement to a compensable initial rating for chronic 
laryngitis.  

7.  Entitlement to an increased initial rating for sinusitis, 
chronic rhinitis, and hay fever, currently rated as 10 
percent disabling.  

8.  Entitlement to an increased initial rating for a 
psychiatric disability, currently diagnosed as adult 
attention deficit disorder, anxiety, and depression, and 
rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1987 to December 
1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1997 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which resulted in the following: service connection was 
awarded for gastroenteritis, tinnitus, tinea pedis, chronic 
laryngitis, a respiratory disability currently diagnosed as 
sinusitis, chronic rhinitis, and hay fever, and a psychiatric 
disability currently diagnosed as adult attention deficit 
disorder, anxiety, and depression, and; service connection 
was denied for a disability characterized by chronic fatigue, 
and a disability characterized by fibrocysts of the breasts.  
The veteran filed a February 1998 general notice of 
disagreement, initiating an appeal of all issues within the 
June 1997 rating decision.  


FINDING OF FACT

The veteran's bilateral tinea pedis results in scaling, pain, 
and itching of the exposed surfaces of the feet.  


CONCLUSION OF LAW

A compensable initial rating, of 10 percent and no higher, is 
warranted for the veteran's service connected tinea pedis of 
the feet.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321, 4.1, 4.3, 4.7, 4.20, 4.118,Diagnostic Codes 7800-
7819 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

According to the veteran's service medical records, she was 
afforded a service separation examination in August 1996.  At 
that time, her skin was evaluated as within normal limits.  
However, she did report a history of "peeling feet" during 
service.  The veteran was discharged from active military 
service in December 1996, and filed a claim for service 
connection for several disabilities, including a psychiatric 
disability and a skin disability.  

The veteran was afforded a VA general medical examination in 
February 1997.  The examiner noted a tendency for tinea 
pedis, with some scaling, between the toes of her feet.  The 
remainder of the veteran's skin was within normal limits.  

The RO issued a June 1997 rating decision awarding the 
veteran service connection for a psychiatric disability, 
diagnosed as adult attention deficit disorder, anxiety, and 
depression; a initial rating of 10 percent was assigned.  She 
was also awarded service connection, with a noncompensable 
initial rating, for tinea pedis.  She responded with a 
February 1998 notice of disagreement regarding these initial 
ratings, and this appeal was initiated.  

The veteran was afforded a personal hearing before a hearing 
officer at the RO in February 1998.  She testified that her 
bilateral tinea pedis causes her significant itching and pain 
of the feet and toes, for which she uses medication and 
ointments.  

The veteran was treated at a VA medical clinic in March 1998 
for dermatological problems on her feet.  Her eczema of the 
feet was characterized as mild, and onychomycosis was 
diagnosed on the toenails of her feet.  A history of 
recurrent outbreaks of bumps, blisters, and scales on her 
feet was reported by the veteran.   She also stated that her 
onychomycosis of the toenails caused her some pain.  

The veteran filed a VA Form 9 substantive appeal in April 
1998 in which she stated that her skin disability of the feet 
causes pain and itching, and she has to use medication and 
ointments on a frequent basis.  She also submitted a color 
photograph of one of her feet.  The photograph shows an 
affected area of approximately 1-3 square inches 
demonstrating redness and peeling.  A personal hearing before 
a member of the Board was also requested by the veteran.  

The RO scheduled the veteran for additional VA psychiatric 
and dermatological examinations in June 1998, but she failed 
to report for examination and did not provide an explanation 
for her absence.  The RO sent a July 1998 letter to the 
veteran requesting an explanation for her failure to report 
for examination, but she did not reply.  The RO continued her 
prior initial ratings for her skin and psychiatric 
disabilities, and her appeal was forwarded to the Board.  

Per her request, the veteran was scheduled for a personal 
hearing before a member of the Board in April 2000, but she 
failed to report for her hearing.   No cause for her absence 
was given.  

Analysis

The veteran seeks a compensable initial rating for bilateral 
tinea pedis.  A claim for an increased rating for a service 
connected disability is well grounded where the veteran 
asserts that a higher rating is justified due to an increase 
in severity.  See Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994); Proscelle v. Derwinski, 2 Vet. App. 629, 631-632 
(1992).  As the veteran has alleged an increase in the 
severity of her service connected disability, her claim is 
well grounded, and the VA's statutory duty to assist 
attaches.  38 U.S.C.A. § 5107(a) (West 1991).  

Disability evaluations are based upon the average impairment 
of earning capacity as contemplated by the schedule for 
rating disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. Part 4 (1999).  In order to evaluate the level of 
disability and any changes in condition, it is necessary to 
consider the complete medical history of the veteran's 
condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 
(West 1991).  When the assignment of initial ratings is under 
consideration, the level of disability in all periods since 
the effective date of the grant of service connection must be 
taken into account.  Fenderson v. West, 12 Vet. App. 119 
(1998).  In cases in which a reasonable doubt arises as to 
the appropriate degree of disability to be assigned, such 
doubt shall be resolved in favor of the veteran.  38 C.F.R. 
§ 4.3 (1999).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. § 4.7 
(1999).  

Because the VA has a statutory duty to assist the veteran in 
the development of her claim, she was scheduled for a June 
1998 VA dermatological examination.  However, she failed to 
report for examination, and gave no reason for her absence.  
When entitlement to a benefit cannot be established or 
confirmed without a current VA examination, and a claimant, 
without good cause, fails to report for such examination, any 
original pending claim shall be considered based on the 
evidence of record.  Examples of good cause include, but are 
not limited to, the illness or hospitalization of the 
claimant, death of an immediate family member, etc.  
38 C.F.R. § 3.655 (1999).  

Currently, the veteran's bilateral tinea pedis is rated as 
noncompensable under Diagnostic Code 7806, for eczema.  Under 
this code, a noncompensable rating is warranted for slight, 
if any, exfoliation, exudation, or itching, if on a non-
exposed surface or small area.  A 10 percent rating will be 
awarded for exfoliation, exudation, or itching, if involving 
an exposed surface or extensive area.  A 30 percent rating 
will be warranted for constant exudation or itching, 
extensive lesions, or marked disfigurement.  38 C.F.R. 
§ 4.118, Diagnostic Code 7806 (1999).  

For the reasons to be discussed below, a compensable initial 
rating of 10 percent and no higher is warranted.  

VA medical treatment records confirm that the veteran has 
rashes and some discoloration of both feet and both sets of 
toenails, and these disabilities cause her pain and itching.  
Although the current manifestations of disability do not 
clearly meet the criteria for a 10 percent rating, the 
presence of pain and itching demonstrates that the disability 
closely approximates the 10 percent rating criteria.  Because 
the appellant is entitled to the benefits of 38 C.F.R. §§ 4.3 
and 4.7, an increased initial rating to 10 percent is 
warranted for this service connected disability, based on 
frequent peeling and itching of the exposed surfaces of the 
feet.  38 C.F.R. §§ 4.3, 4.7, 4.118, Diagnostic Code 7806 
(1999).  

However, the preponderance of the evidence is against an 
increased initial rating in excess of 10 percent.  While 
itching has been consistently reported on several occasions 
by the veteran, the record is devoid of any evidence of 
constant exudation, extensive lesions, or marked 
disfigurement.  Her August 1996 service separation medical 
examination noted a history of "peeling feet," but was 
negative for any current episodes of tinea pedis or any other 
skin disability.  At the time of her February 1997 VA medical 
examination, she only exhibited tinea pedis between the toes 
of her feet; no evidence was noted of exudation, lesion, or 
disfigurement.  When she was seen for VA outpatient treatment 
in March 1998, her dermatological disabilities of the feet 
were characterized as mild.  Again, she was without 
exudation, lesions, or permanent disfigurement.  Furthermore, 
the veteran has not reported functional impairment; she has 
been able to stand and walk in a normal fashion.  Thus, the 
preponderance of the evidence is against a finding of 
constant exudation or itching, extensive lesions, or marked 
disfigurement, as would warrant a 30 percent schedular rating 
under Diagnostic Code 7806.  

The veteran's dermatological disabilities of the feet have 
been considered in light of other potentially analogous 
rating codes; however, other codes for the skin and feet do 
not offer an increased initial rating for the veteran's 
current level of impairment, and therefore do not warrant the 
assignment of an alternate diagnostic code.  See 38 C.F.R. 
§§ 4.20, 4.118, Diagnostic Codes 7800-7819 (1999).  

A review of the evidence does not suggest the veteran is 
entitled to a "staged" rating for her service-connected 
disability as prescribed by the Court in Fenderson v. West, 
12 Vet. App. 119 (1999).  At no time since the veteran filed 
her claim for service connection has the service connected 
disability been more disabling than as currently rated.  The 
disability has, however, presented a degree of impairment 
equal to a 10 percent initial rating since the effective date 
of the claim.  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the veteran.  The 
evidence discussed herein does not show that the service 
connected disability at issue presents such an unusual or 
exceptional disability picture as to render impractical the 
application of the regular schedular standards.  In 
particular, the veteran's tinea pedis of the feet has itself 
required no periods of hospitalization since her service 
separation, and is not shown by the evidence to present 
marked interference with employment, as the veteran has 
stated she has lost no time from work due to her skin 
disability.  Therefore, the assignment of an extraschedular 
evaluation under 38 C.F.R. § 3.321(b) is not warranted at 
this time.  The veteran has not otherwise submitted evidence 
tending to show that her service-connected tinea pedis of the 
feet is unusual, or causes marked interference with work 
other than as contemplated within the schedular provisions 
discussed herein.  

In conclusion, a compensable initial rating, to 10 percent 
and no higher, is warranted for the veteran's service 
connected tinea pedis of the feet.  


ORDER

A compensable initial rating of 10 percent is granted for the 
veteran's service connected tinea pedis of the feet.  


REMAND

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.  

As is noted above, the RO decided multiple issues within its 
June 1997 rating decision.  While the veteran suggested at 
her February 1998 RO personal hearing that she only wished to 
appeal two of those issues, the text of the notice of 
disagreement itself expresses general disagreement with the 
entirety of the June 1997 rating action.  In the absence of 
any language within the text itself limiting this notice of 
disagreement, it must be construed as expressing general 
disagreement with all issues within the June 1997 decision.  
38 C.F.R. § 20.201 (1999); see also Moore v. West, 13 Vet. 
App. 69, 71-72 (1999).  

The veteran's notice of disagreement regarding the RO's June 
1997 rating decision initiated review of these issues by the 
Board.  Manlincon v. West, 12 Vet. App. 238, 240 (1999).  
However, because a statement of the case on all issues within 
that decision has not been issued by the RO, a remand is 
necessary, so that a statement of the case may be afforded 
the veteran, and she may perfect her appeal of these issues.  
The law mandates that a statement of the case must be issued 
following a notice of disagreement if the matter or matters 
in controversy are not otherwise resolved by a full grant of 
benefits to the appellant or a withdrawal of the notice of 
disagreement.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 19.26, 19.30 (1999).  

The RO has afforded the veteran a statement of the case on 
the issue of an increased initial rating for a psychiatric 
disability, and she perfected her appeal of this issue with a 
timely substantive appeal.  The U. S. Court of Appeals for 
Veterans Claims (Court) has held that if a veteran claims 
that a service-connected disability has become worse, then 
the claim is well grounded.  Proscelle v. Derwinski, 2 Vet. 
App. 629 (1992).  As the veteran has alleged an increase in 
the severity of her service connected psychiatric disability, 
her claim is well grounded.  As such, the statutory duty to 
assist attaches.  38 U.S.C.A. § 5107(a) (West 1991).  

In support of her original application for compensation, the 
veteran stated that she was treated by Drs. T.S. and E.F.M. 
for her psychiatric disabilities in 1996, just prior to the 
filing of her claim.  She also provided business addresses 
for these private doctors and signed medical records release 
forms in order that this pertinent medical evidence may be 
obtained; however, the claims folder contains no evidence 
that the RO attempted to obtain these records.  As the United 
States Court of Appeals for Veterans Claims (Court) noted in 
Culver v. Derwinski, 3 Vet. App. 292 (1992), "the statutory 
duty to assist requires the VA to obtain all pertinent 
medical records which have been called to its attention by 
the veteran and the evidence of record."  Culver at 297 
(citing Murincsak v. Derwinski, 2 Vet. App. 363, 373 (1992); 
Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992)) (emphasis 
added).  As the veteran has clearly provided all necessary 
information to facilitate the acquisition of these records, a 
remand of this issue is required so that the RO may fulfill 
the VA's statutory duty to assist.  

Thus, in light of the above, this claim is remanded for the 
following additional development:

1.  The RO and any physician to whom this 
case is assigned for an examination 
and/or a statement of medical opinion 
must read the entire remand, to include 
the explanatory paragraphs above the 
numbered instructions.  

2.  The RO must ensure that all pertinent 
records of treatment are associated with 
the claims folder, to include, but not 
limited to, the private psychiatric 
treatment records of Drs. T.S. and E.F.M.  

3.  The veteran, having filed a timely 
notice of disagreement regarding the June 
1997 rating decision, must be afforded a 
statement of the case regarding all 
issues within that decision and not 
already addressed by the February 1998 
statement of the case, and containing all 
applicable laws and regulations regarding 
these issues.  She should also be 
informed of the necessary steps required 
to perfect her appeal of these issues.  
These issues need only be returned to the 
Board if they are properly perfected on 
appeal.  

4.  After completion of all requested 
development, the RO should review the 
veteran's claim for an increased initial 
rating for a psychiatric disability.   If 
the actions taken remain adverse to the 
veteran, she and her representative 
should be furnished with a supplemental 
statement of the case.  They should then 
be afforded a reasonable opportunity to 
respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	G. H. Shufelt
	Member, Board of Veterans' Appeals



 



